      Case 3:20-cv-01465-WHO Document 189 Filed 10/09/20 Page 1 of 6




 1 EDWARD R. REINES (Bar No. 135690)        DAVID BILSKER (Bar No. 152383)
   edward.reines@weil.com                   davidbilsker@quinnemanuel.com
 2 DEREK C. WALTER (Bar No. 246322)         QUINN EMANUEL URQUHART &
   derek.walter@weil.com                    SULLIVAN, LLP
 3 WEIL, GOTSHAL & MANGES LLP               50 California Street, 22nd Floor
   201 Redwood Shores Parkway               San Francisco, CA 94111
 4 Redwood Shores, CA 94065                 Telephone: (415) 875-6600
   Telephone: (650) 802-3000                Facsimile: (415) 875-6700
 5 Facsimile: (650) 802-3100
                                            KEVIN P.B. JOHNSON (Bar No. 177129)
 6 DOUGLAS W. MCCLELLAN (pro hac vice)      kevinjohnson@quinnemanuel.com
   doug.mcclellan@weil.com                  QUINN EMANUEL URQUHART &
 7 MELISSA L. HOTZE (pro hac vice)          SULLIVAN, LLP
   melissa.hotze@weil.com                   555 Twin Dolphin Drive # 560
 8 AMANDA C. DO COUTO (pro hac vice)        Redwood City, CA 94065
   amanda.docouto@weil.com                  Telephone: (650) 801-5000
 9 WEIL, GOTSHAL & MANGES LLP               Facsimile: (650) 801-5100
   700 Louisiana Street, Suite 1700
10 Houston, TX 77002                        ANNE S. TOKER (pro hac vice)
   Telephone: (713) 546-5000                annetoker@quinnemanuel.com
11 Facsimile: (713) 224-9511                JOSEPH MILOWIC III (pro hac vice)
                                            josephmilowic@quinnemanuel.com
12 ANDREW P. GESIOR (pro hac vice)          QUINN EMANUEL URQUHART &
   andrew.gesior@weil.com                   SULLIVAN, LLP
13 WEIL, GOTSHAL & MANGES LLP               51 Madison Avenue, 22nd Floor
   767 Fifth Avenue                         New York, New York 10010
14 New York, NY 10153                       Telephone: (212) 849-7000
   Telephone: (212) 310-8000                Facsimile: (212) 849-7100
15 Facsimile: (212) 310-8007
                                            DEREK L. SHAFFER (pro hac vice)
16                                          derekshaffer@quinnemanuel.com
   Attorneys for Plaintiffs                 QUINN EMANUEL URQUHART &
17 ILLUMINA, INC. AND ILLUMINA              SULLIVAN, LLP
   CAMBRIDGE LTD.                           1300 I Street NW, Suite 900
18                                          Washington, D.C. 20005
                                            Telephone: (202) 538-8000
19                                          Facsimile: (202) 538-8100

20                                          Attorneys for Defendants
                                            BGI GENOMICS CO, LTD., BGI AMERICAS
21                                          CORP., MGI TECH CO., LTD., MGI
                                            AMERICAS, INC., AND COMPLETE
22                                          GENOMICS, INC.

23

24

25

26
27

28


     JOINT REQUEST FOR A CASE MANAGEMENT CONFERENCE            Case No. 3:20-cv-01465-WHO
      Case 3:20-cv-01465-WHO Document 189 Filed 10/09/20 Page 2 of 6




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 6                            SAN FRANCISCO DIVISION

 7 ILLUMINA, INC.
   ILLUMINA CAMBRIDGE LTD.,                  Case No. 3:20-cv-01465-WHO
 8
                    Plaintiffs,              JOINT LETTER REQUESTING INITIAL
 9                                           CASE MANAGEMENT CONFERENCE
         v.
10                                           Judge: Honorable William H. Orrick
   BGI GENOMICS CO., LTD.,
11 BGI AMERICAS CORP.,
   MGI TECH CO., LTD.,
12 MGI AMERICAS, INC., and
   COMPLETE GENOMICS INC.,
13
                    Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     JOINT REQUEST FOR A CASE MANAGEMENT CONFERENCE              Case No. 3:20-cv-01465-WHO
       Case 3:20-cv-01465-WHO Document 189 Filed 10/09/20 Page 3 of 6




 1          Illumina, Inc. and Illumina Cambridge Ltd. (“Plaintiffs”) and Defendants BGI Genomics

 2 Co. Ltd., BGI Americas Corp., MGI Tech Co., Ltd., MGI Americas, Inc., and Complete Genomics,

 3 Inc. (“Defendants”) (collectively, “the Parties”) respectfully request that the Court set a date for the

 4 initial case management conference.

 5          WHEREAS, this case was filed on February 27, 2020;

 6          WHEREAS, the parties filed a Joint Case Management Statement on August 11, 2020 (Dkt.

 7 145);

 8          WHEREAS, the parties have begun claim construction briefing, including an opening brief

 9 that Plaintiffs filed on September 25, 2020, an answering brief that is due from Defendants on

10 October 9, 2020, and a reply brief due from Plaintiffs on October 23;

11          WHERAS, the parties are requesting that the discovery schedule in this case be consolidated

12 with related Case No. 3:19-cv-03770;

13          WHEREAS, the parties have agreed to substantially complete their respective document

14 productions by October 16, 2020;

15          WHEREAS, the parties have proposed competing deadlines for fact and expert discovery;

16          Now therefore, the Parties, through the undersigned counsel, jointly request an initial case

17 management conference at the Court’s convenience.

18

19 IT IS SO STIPULATED.

20   Dated: October 8, 2020

21   By:     /s/ Edward R. Reines                       By:       /s/ Joseph Milowic III

22   Edward R. Reines (Bar No. 135960)                       David Bilsker (Bar No. 152383)
     Derek C. Walter (Bar No. 246322)                        davidbilsker@quinnemanuel.com
23   Christopher S. Lavin (Bar No. 301702)                   QUINN EMANUEL URQUHART &
     Sara L. Townsend (Bar No. 320300)                       SULLIVAN, LLP
24   WEIL, GOTSHAL & MANGES LLP                              50 California Street, 22nd Floor
     201 Redwood Shores Parkway                              San Francisco, CA 94111
25   Redwood Shores, CA 94065                                (415) 875-6600 Tel.
     (650) 802-3000 Tel.                                     (415) 875-6700 Fax
26   (650) 802-3100 Fax
     edward.reines@weil.com                                  Kevin P.B. Johnson (Bar No. 177129)
27   derek.walter@weil.com                                   kevinjohnson@quinnemanuel.com
     christopher.lavin@weil.com                              QUINN EMANUEL URQUHART &
28   sara.townsend@weil.com                                  SULLIVAN, LLP

                                                       -1-
     JOINT REQUEST FOR A CASE MANAGEMENT CONFERENCE                              Case No. 3:20-cv-01465-WHO
      Case 3:20-cv-01465-WHO Document 189 Filed 10/09/20 Page 4 of 6




 1   Douglas W. Mcclellan (pro hac vice)          555 Twin Dolphin Drive, 5th Floor
     Melissa L. Hotze (pro hac vice)              Redwood Shores, CA 94065
 2   Amanda C. Do Couto (pro hac vice)            (650) 801-5000 Tel.
     WEIL, GOTSHAL & MANGES LLP                   (650) 801-5100 Fax
 3   700 Louisiana, Ste. 1700
     Houston, TX 77002                            Anne S. Toker (admitted pro hac vice)
 4   (713) 546-5000 Tel.                          annetoker@quinnemanuel.com
     (713) 224-9511 Fax                           Joseph Milowic III (admitted pro hac vice)
 5   doug.mcclellan@weil.com                      josephmilowic@quinnemanuel.com
     melissa.hotze@weil.com                       QUINN EMANUEL URQUHART &
 6   amanda.docouto@weil.com                      SULLIVAN, LLP
                                                  51 Madison Avenue, 22nd Floor
 7   Andrew P. Gesior (pro hac vice)              New York, New York 10010
     WEIL, GOTSHAL & MANGES LLP                   (212) 849-7000 Tel.
 8   767 Fifth Avenue                             (212) 849-7100 Fax
     New York, NY 10153
 9   (212) 310-8000 Tel.                          Derek L. Shaffer (pro hac vice pending)
     (212) 310-8007 Fax                           derekshaffer@quinnemanuel.com
10   andrew.gesior@weil.com                       QUINN EMANUEL URQUHART &
                                                  SULLIVAN, LLP
11   Stephen Bosco (pro hac vice)                 1300 I Street NW, Suite 900
     WEIL, GOTSHAL & MANGES LLP                   Washington, D.C. 20005
12   2001 M Street, Suite 600                     (202) 538-8000 Tel.
     Washington, DC 20036                         (202) 538-8100 Fax
13   (202) 682-7000 Tel.
     (202) 857-0940 Fax                           Attorneys for Defendants
14   stephen.bosco@weil.com

15   Attorneys for Plaintiffs

16

17

18

19

20

21

22

23

24

25

26
27

28

                                            -2-
     JOINT REQUEST FOR A CASE MANAGEMENT CONFERENCE                   Case No. 3:20-cv-01465-WHO
       Case 3:20-cv-01465-WHO Document 189 Filed 10/09/20 Page 5 of 6




 1 PURSUANT TO STIPULATION, IT IS SO ORDERED. The initial Case Management

 2 Conference is set for October 27, 2020 at 2 p.m. The Joint Case Management Conference

 3
     Statement is due October 20, 2020.
 4

 5

 6 DATED: October 9, 2020
                                                WILLIAM H. ORRICK
 7                                              United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 -3-
     JOINT REQUEST FOR A CASE MANAGEMENT CONFERENCE                     Case No. 3:20-cv-01465-WHO
       Case 3:20-cv-01465-WHO Document 189 Filed 10/09/20 Page 6 of 6




 1                                           ATTESTATION

 2          I, David Bilsker, am the ECF User whose ID and password are being used to file this

 3 Stipulation. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Derek L. Shaffer and

 4 Edward R. Reines have concurred in this filing.

 5 DATED: October 8, 2020                        By /s/ David Bilsker
                                                   David Bilsker
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     -4-
     JOINT REQUEST FOR A CASE MANAGEMENT CONFERENCE                          Case No. 3:20-cv-01465-WHO
